Citation Nr: 1036641	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a left knee meniscectomy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from February 2002 to December 
2002, January 2004 to July 2004, and August 2007 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for a left knee condition 
with an initial, noncompensable (0 percent) rating.

In an August 2008 Supplemental Statement of the Case, the 
Veteran's left knee disability was recharacterized as residuals 
of a left knee meniscectomy, and the initial rating was increased 
to 20 percent, effective the date of service connection.  Because 
a disability rating of 20 percent does not represent the maximum 
rating available for a knee disability, the propriety of the 
initial rating remains an issue for appellate review.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

For the reasons set forth below, this matter must be remanded for 
a new VA examination.

The Veteran's residuals of a left knee meniscectomy are currently 
rated 20 percent disabling under Diagnostic Code 5258, which 
provides a maximum, 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and effusion 
into the joint.  38 C.F.R. § 4.71a.  While a higher disability 
rating is not available under this diagnostic code, knee 
disabilities may be rated higher than 20 percent disabling for 
such symptomatology as recurrent subluxation or lateral 
instability, and limitation of flexion or extension of the leg.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260 and 5261. 

Furthermore, while the Veteran may not be compensated twice for 
the same symptomatology, separate ratings may be granted for 
symptomatology that is not duplicative or overlapping.  See 38 
C.F.R. § 4.14 (2009); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this 
regard, Diagnostic Code 5003 provides a rating of 10 percent 
where there is degenerative arthritis of a joint confirmed by X-
ray evidence and manifested by some limitation of motion, but 
noncompensable under appropriate diagnostic codes. 

In this case, the Veteran was last afforded a VA examination to 
determine the severity of his left knee symptomatology in 
December 2004.  While the report of such examination indicates 
range of motion findings of 0 to 120 degrees with pain, a May 
2007 private treatment noted indicates that the Veteran's left 
knee range of motion was 0 to 90 degrees, which indicates a 
possible worsening of his condition since the December 2004 VA 
examination.  Also, a March 2006 VA treatment note indicates a 
diagnosis of knee pain, most likely secondary to 
trauma/arthroscopic surgery, with residual arthritic pain.  
However, it is unclear whether the Veteran currently has left 
knee arthritis, confirmed by X-ray evidence, as the result of his 
service-connected disability, or, if so, whether any such 
arthritis manifests symptomatology that is not duplicative of or 
overlapping with the symptomatology contemplated under Diagnostic 
Code 5258.  

In light of the above, the contemporaneous medical evidence is 
not adequate for VA to properly evaluate the Veteran's left knee 
disability under all potentially applicable diagnostic codes.  
Thus, a more contemporaneous examination of the left knee is 
needed to properly evaluate the Veteran's current level of 
disability, which assesses all potentially relevant knee 
symptomatology for ratings purposes.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to treatment 
or evaluation of the Veteran's claimed 
disability.

2.  Then, the RO/AMC schedule the Veteran for 
a VA examination to identify the current 
level of impairment resulting from his 
service-connected residuals of a left knee 
meniscectomy.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests should be conducted.

The examiner should conduct range of motion 
testing of the left knee, expressed in 
degrees.  The examiner should indicate 
whether, on examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, after having considered the medical 
history and assertions, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should specifically indicate 
whether the Veteran has degenerative joint 
disease/ osteoarthritis in the left knee, 
substantiated by X-ray.  If such joint 
disease is found to be present, the examiner 
should state whether it is as likely as not 
that such disease is a component of, or has 
been caused or aggravated by the Veteran's 
left knee meniscectomy residuals.  Moreover, 
he should note whether the arthritis causes 
symptoms that are distinct from the locking 
symptoms experienced by the Veteran.

The examiner should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the knee.  If 
instability is present, the examiner should, 
based on the examination results and the 
Veteran's documented medical history and 
assertions, assess whether such instability 
is slight, moderate or severe.  

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.  

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


